PER CURIAM.
Appellant, defendant in the trial court, who was convicted by a jury of his peers and sentenced by the court on a charge of aggravated battery now seeks by this appeal to have said conviction and resulting sentence reversed, claiming that he was deprived of his right to cross-examine the victim who was called as a witness by the State because the trial judge sustained an objection to certain questions propounded on cross-examination to the witness when the witness asserted his Fifth Amendment rights against self-incrimination. This confrontation of two rights basic to American jurisprudence, the right of cross-examination versus the right against self-incrimination presents an issue novel to this jurisdiction. However, we find that the facts revealed by the record-on-appeal are not such as to render this case a vehicle for the resolution of that point. On the contrary, the record reveals that the appellant was not in any manner prejudiced by the rulings of the trial judge here urged as a basis for reversal. Accordingly, no prejudicial error having been demonstrated, the judgment and sentence here appealed are
Affirmed.
RAWLS, C. J., and BOYER and Mc-CORD, JJ., concur.